Citation Nr: 0621394	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-37 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, lower extremities, secondary to Agent Orange 
exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, upper extremities, secondary to Agent Orange 
exposure.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post traumatic 
Stress Disorder (PTSD).

7.  Entitlement to service connection for irritable bowel 
syndrome secondary to PTSD.

8.  Entitlement to service connection for hypertension 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 until April 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

The veteran submitted notice that he was in receipt of Social 
Security Disability benefits.  However, the actual Social 
Security disability file is not associated with the veteran's 
claims file.  VA's duty to assist extends to obtaining 
records from the Social Security Administration. 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file. If the RO/AMC is unable to secure 
this file after attempting to obtain it, 
the facility should provide a negative 
response that the records are not 
available under the VCAA, the RO/AMC must 
document whether further efforts to obtain 
these records would be futile.

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



